TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2014



                                     NO. 03-13-00637-CV


    EID Corporation, a Texas Corporation, and Mohammed S. Alhajeid, Individually,
                                     Appellants

                                                  v.

The State of Texas; The City of Fort Worth, Texas; The Transit Authority of Fort Worth,
  MTA, Texas; and The Special Purpose District of Fort Worth Crime Control, Texas,
                                       Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE


This is an appeal from the order signed by the trial court on August 26, 2013. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to this

appeal, both in this Court and the court below.